DAUKSCH, Judge.
Defendant appeals from a life sentence for sexual battery and a concurrent five-year sentence for false imprisonment. As the trial judge imposed legal sentences, this court will not disturb his decision regarding the length of incarceration. We note, however, an oversight in the written sentence. The trial judge indicated that defendant was entitled to jail time credit but did not provide the number of days. We therefore vacate the sentence and remand for the purpose of computing the amount of jail time credit to which defendant is entitled. See generally Daniels v. State, 491 So.2d 543 (Fla.1986); Bell v. State, 573 So.2d 10 (Fla. 5th DCA 1990).
SENTENCE VACATED; REMANDED.
W. SHARP and HARRIS, JJ., concur.